Citation Nr: 1644440	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  12-17 684 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated 50 percent prior to March 9, 2012.  

3.  Entitlement to an increased rating for diabetes mellitus with erectile dysfunction and hypertension.

4.  Entitlement to a higher initial rating for bilateral cataracts.

5.  Entitlement to an earlier effective date, prior to September 20, 2006, for service connection for PTSD.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971, and from May 1, 1992, to May 9, 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss, higher initial ratings for PTSD and bilateral cataracts, and an increased rating for diabetes mellitus with erectile dysfunction and hypertension are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran initially filed a claim for service connection for PTSD on December 30, 2004, and the RO denied that claim in a May 2005 rating decision.  The Veteran did not appeal that denial and it became final. 
 
2.  On September 20, 2006, the Veteran filed a motion to reopen a claim for service connection for PTSD, and a January 2008 rating decision reopened and granted the claim for service connection.


CONCLUSION OF LAW

The criteria for an earlier effective date prior to September 20, 2006, for service connection for PTSD are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in September 2007 of the requirements for substantiating a claim.  Moreover, as the claim for an earlier effective date arises from an initial grant of service connection, once the claim for service connection was granted, the claim was substantiated and additional notice was not required.  Therefore, any defect in notice was not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the initial adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an adequate examination for the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

In general, the effective date of a rating and award of pension, compensation, or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  The effective date for direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i) (2015).  The effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2015).

The RO received the Veteran's original claim for service connection for PTSD on December 30, 2004, and the RO denied that claim in a May 2005 rating decision.  The Veteran did not file a notice of disagreement to the denial of service connection for PTSD and that rating decision became final in May 2006.  38 U.S.C.A. § 5107 (West 2014).

The Board finds no correspondence earlier than September 20, 2006, that can be interpreted as an application to reopen the previously denied claim for service connection for PTSD.  On September 20, 2006, VA received an application to reopen a claim for service connection for PTSD.  After the RO denied the application in a March 2007 rating decision, the Veteran requested reconsideration of the claim and, a January 2008 rating decision reopened the claim and granted service connection.  In a June 2012 statement, the Veteran wrote that the effective date for service connection for PTSD should have been at some point earlier than 2006.  However, because September 20, 2006, was the date of the filing of the application to reopen following a final disallowance of a claim for service connection for PTSD, that is the earliest effective date that may be awarded for service connection for PTSD.

Accordingly, the Board finds that the preponderance of the evidence is against the  claim for an earlier effective date, prior to September 20, 2006, for service connection for PTSD.  Therefore, that claim must be denied.  38 C.F.R. § 3.400(q)(1)(ii) (2015).


ORDER

An earlier effective date, prior to September 20, 2006, for service connection for PTSD is denied.  
REMAND

At a March 2016 Board hearing, the Veteran stated that he was receiving Social Security Disability benefits.  As the records associated with the Social Security Administration (SSA) decision granting SSA benefits are relevant to the claims on appeal, remand is necessary to procure them.

Regarding the issue of entitlement to service connection for bilateral hearing loss, VA has recognized that the Veteran experienced acoustic trauma during service, as indicated by a grant of service connection for tinnitus arising from that trauma.  VA denied the Veteran's claim for service connection for hearing loss because, in a January 2010 VA audiology examination report, a VA examiner indicated that the Veteran did not have a hearing loss disability as defined by VA regulations.  38 C.F.R. § 3.385 (2015).  At the March 2016 Travel Board hearing, the Veteran stated that he had a difficult time understanding others and was worse than at the previous examination.  As Veteran's hearing loss symptoms might have worsened to the point where they currently meet the criteria for a hearing loss disability, a VA audiology examination should be scheduled.  

At the March 2016 Travel Board hearing, the Veteran suggested that his bilateral cataracts, diabetes mellitus, erectile dysfunction, and hypertension disabilities had worsened since the most recent VA examinations.  A remand is necessary to schedule VA medical examinations.  

Accordingly, the issues of service connection for bilateral hearing loss, higher initial ratings for PTSD and bilateral cataracts, and an increased rating for diabetes mellitus with erectile dysfunction and hypertension are REMANDED for the following action:

1.  Obtain and associate with the record all outstanding VA and private treatment records for bilateral hearing loss, PTSD, bilateral cataracts, diabetes mellitus, erectile dysfunction, and hypertension.  All records and responses received should be associated with the record.  All efforts to obtain the records should be fully documented.  

2.  Obtain from the SSA copies of all medical records underlying the SSA decision regarding the Veteran's claim for disability benefits.  

3.  Schedule the Veteran for a VA audiology examination, to be performed by an appropriate VA examiner, to determine the nature and etiology of bilateral hearing loss disability.  The examiner must review the claims file and should note that review in the report.  The examiner should note that VA concedes that the Veteran experienced some degree of acoustic trauma during service due to his duties as a rifleman in Vietnam.  Based on a review of all the evidence of record, to include the service medical records, private medical records, and the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any hearing loss disability had its onset during active service, within one year of service separation, or is related to any in-service disease, event, or injury, including conceded acoustic trauma.  A complete explanation for the opinion should be provided.  The opinion should be based on examination findings, historical records, and medical principles.

4.  Schedule the Veteran for a VA eye examination to ascertain the current severity of the service-connected bilateral cataracts disability.  The examiner must review the claim file and should note that review in the report.  The examiner must conduct a detailed and comprehensive eye examination, including a test for visual acuity and a visual field examination.  The examiner should state what impact, if any, the Veteran's disability has on the Veteran's daily living.

5.  Schedule the Veteran for a VA examination to ascertain the current severity of service-connected diabetes mellitus.  The examiner must review the claim file and should note that review in the report.  The examiner should make findings responsive to the criteria for rating diabetes mellitus, to include whether the disability requires insulin, restricted diet, or regulation of activities (avoidance of strenuous occupational and recreational activities).  If regulation of activities is necessary, the examiner should state whether that is due to diabetes mellitus.  In providing the responses, the examiner, after review of the claims file, should indicate when the Veteran began requiring insulin, a restricted diet, and regulation of activities, if indicated.  The examiner should also state whether the Veteran has been hospitalized for episodes of ketoacidosis or hypoglycemic reactions; whether he requires visits to a diabetic care provider either weekly or twice per month; whether he has other complications and, if so, the severity thereof; and whether he has had a progressive loss of weight and strength due solely to service-connected diabetes mellitus.  The examiner should state what impact, if any, the Veteran's diabetes mellitus would have on daily living.

6.  Schedule the Veteran for a VA examination to ascertain the current severity of service-connected hypertension.  The examiner must review the claim file and should note that review in the report.  The examiner must make specific findings consistent with the rating criteria for hypertension, listed under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  In particular, the examiner should indicate the current and predominant diastolic and systolic pressures, whether the Veteran requires continuous medication for control of blood pressure, and any other symptoms present.  A complete rationale for any opinions expressed must be provided.  The examiner should state what impact, if any, the hypertension has on his daily living.

7.  Schedule the Veteran for a VA examination to ascertain the current severity of service-connected erectile dysfunction.  The examiner must review the claim file and should note that review in the report.  The examiner should specifically comment as to whether the Veteran has a penile deformity.  

8.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


